DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This final office action is in response to the amendment filed on 04/28/2022.  Claims 1, 4-7, 13, 17-18, 19-26 and 29-32 are pending in this application and have been considered below.

3.	Applicant’s arguments with respect to claims 1, 4, 13, 19 and 29 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4, 7, 13, 19-20, 22, 25-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Salkini et al. (US 20090176475) (hereinafter Salkini) in view of Carpenter et al. (US 20070290919) (hereinafter Carpenter).

    PNG
    media_image1.png
    416
    648
    media_image1.png
    Greyscale

	
Regarding claims 1 and 19:
As shown in figures 1-14, Salkini disclose a base station (110 in figure 1A) configured for airborne use (101 in figure 1A), which is arranged to provide radio coverage to a wireless device (111a in figure 1A) residing in an aircraft (101 in figure 1A), when the base station (110 in figure 1A) configured for airborne use is arranged in the aircraft (101in figure 1A), the base station (110 in figure 1A) configured for airborne use comprising: 
processing circuitry (112 in figure 1A); and 
a memory (185 in figure 1A), said memory containing instructions executable by said processing circuitry, whereby said the base station (110 in figure 1A) configured for airborne use is operative for: 
obtaining altitude information (See figure 4, par 0006) indicating the present altitude of the aircraft (See figure 4, par 0006); 
handling a connection of the wireless device to the base station configured for airborne use based on the obtained altitude information (par 0006, 0097.  In paragraph 0058, Salkini teaches “More specifically, when subscribers are allowed to use their own personal handsets 111n (as opposed to aircraft-provided wireless communications devices) to transmit and access ground-based services, and when the ground-based network 130 includes means for controlling the time and place that these services are accessible, then the ground-based network 130 may enable and disable wireless service to and from the aircraft 101. This enabling and disabling function can be accomplished by using the aircraft location, and/or other flight-related parameters, to determine the appropriate time to enable and disable onboard wireless services. Using a combination of latitude, longitude, and altitude, enabling wireless services on the aircraft 101 can be controlled remotely from the ground-based network 130 based on the relative position of the aircraft 101”.  Enabling and disabling wireless services based on the location (altitude) of the aircraft interpreted to be handling a connection of the wireless device to the base station configured for airborne use based on the obtained altitude information.  Also see par 0077).
Salkini discloses all of the subject matter as described above except for specifically teaching and an altitude rate of change of the aircraft.
However, Carpenter in the same field of endeavor teaches and an altitude rate of change of the aircraft (see figure 2(b), abstract).  

    PNG
    media_image2.png
    238
    414
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use rate of change of altitude as taught by Carpenter to modify the system and method of Salkini in order to provide analysis position data relating to an airborne platform (par 0012) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Regarding claims 13 and 29:
As shown in figures 1-14, Salkini disclose a wireless device (111a in figure 1A) operable for wireless communication with a base station (110 in figure 1A) configured for airborne use (101 in figure 1A), wherein when the wireless device (111a in figure 1A) and the base station (110 in figure 1A) configured for airborne (101 in figure 1A) use are arranged at an aircraft (101 in figure 1A), the wireless device (101a in figure 1A) receives radio coverage from the base station configured for airborne (101 in figure 1A) use, the wireless device (111a in figure 1A) comprising: 
processing circuitry (112 in figure 1A, par 0072); and 
a memory  (185 in figure 1A, par 0072), said memory containing instructions executable by said processing circuitry  (112 in figure 1A), whereby said wireless device (111a in figure 1A) is operative for: 
receiving altitude information (See figure 4, par 0006) indicating the present altitude of the aircraft (See figure 4, par 0006) from the base station configured for airborne use.
Salkini discloses all of the subject matter as described above except for specifically teaching and an altitude rate of change of the aircraft.
However, Carpenter in the same field of endeavor teaches and an altitude rate of change of the aircraft (see figure 2(b), abstract).  

    PNG
    media_image2.png
    238
    414
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use rate of change of altitude as taught by Carpenter to modify the system and method of Salkini in order to provide analysis position data relating to an airborne platform (par 0012) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 4 and 22:
Salkini further disclose instructing the wireless device to perform measurements on signals from base stations (130 in figure 5) other than the airborne base station (110 in figure 5), when the altitude is below a predefined threshold, and receiving the measurements from the wireless device (figure 5 shows that ground base station 130 requests (instructs) the mobile device 111a for call/session clearing when the aircraft has passed below the threshold.  Figure 5 also shows receiving call/session clearing response from mobile device 111a.  See steps 405-412).  
Regarding claims 7 and 25:
Salkini further disclose when the altitude information comprises an indication of both an altitude and an altitude rate of change: predicting a future handling of a connection of the wireless device to the airborne base station, based on the received measurements (par 0032).

Regarding claim 20:
Salkini further disclose instructing the wireless device to not perform measurements on signals from base stations other than the base station configured for airborne use, when the present altitude is above a predefined threshold (figure 5 shows that ground base station 130 does not request (instructs) the mobile device 111a for call/session clearing when the aircraft has passed above the threshold.  Figure 5 also shows receiving call/session clearing response from mobile device 111a.  See steps 405-412).

Regarding claim 26:
Salkini further disclose obtaining altitude information indicating at least one of the present altitude of the aircraft (See figure 4, par 0006) and an altitude rate of change of the aircraft; handling a connection of the wireless device to the airborne base station based on the obtained altitude information (par 0006, 0097); and wherein the step of handling a connection of the wireless device to the airborne base station comprises providing the altitude information to the wireless device (see figures 5-14, par 0006, 0097.  In paragraph 0058, Salkini teaches “More specifically, when subscribers are allowed to use their own personal handsets 111n (as opposed to aircraft-provided wireless communications devices) to transmit and access ground-based services, and when the ground-based network 130 includes means for controlling the time and place that these services are accessible, then the ground-based network 130 may enable and disable wireless service to and from the aircraft 101. This enabling and disabling function can be accomplished by using the aircraft location, and/or other flight-related parameters, to determine the appropriate time to enable and disable onboard wireless services. Using a combination of latitude, longitude, and altitude, enabling wireless services on the aircraft 101 can be controlled remotely from the ground-based network 130 based on the relative position of the aircraft 101”.  Enabling and disabling wireless services based on the location (altitude) of the aircraft interpreted to be handling a connection of the wireless device to the base station configured for airborne use based on the obtained altitude information.  Also see par 0077).

Regarding claim 30:
Salkini further disclose receiving instructions from the base station configured for airborne use on how to act, based on the received altitude information (par 0006, 0097.  In paragraph 0058, Salkini teaches “More specifically, when subscribers are allowed to use their own personal handsets 111n (as opposed to aircraft-provided wireless communications devices) to transmit and access ground-based services, and when the ground-based network 130 includes means for controlling the time and place that these services are accessible, then the ground-based network 130 may enable and disable wireless service to and from the aircraft 101. This enabling and disabling function can be accomplished by using the aircraft location, and/or other flight-related parameters, to determine the appropriate time to enable and disable onboard wireless services. Using a combination of latitude, longitude, and altitude, enabling wireless services on the aircraft 101 can be controlled remotely from the ground-based network 130 based on the relative position of the aircraft 101”.  Enabling and disabling wireless services based on the location (altitude) of the aircraft interpreted to be how to act, based on the received altitude information.  Also see par 0077).  

Regarding claim 31:
Salkini further disclose providing the altitude information to a network node (see ground network 130 in figure 5) other than the base station configured for airborne use (figure 5 shows providing the altitude information to a network node (see ground network 130 in figure 5) other than the base station configured for airborne use).  

Regarding claim 32:
Salkini further disclose receiving altitude information indicating at least one of the present altitude of the aircraft (See figure 4, par 0006) and an altitude rate of change of the aircraft, from the airborne base station; and wherein the received altitude information is broadcasted (figures 1A-1C shows the received altitude information is broadcasted).
8.	Claims 5-6, 17-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salkini in view of Carpenter as applied to claims 4, 13, 19 and 22 above and further in view of Peitzer et al. (US 20180248613) (hereinafter Peitzer).

Regarding claims 5, 21 and 23:
Salkini discloses all of the subject matter as described above except for specifically teaching updating a neighbor relation table, NRT, for a first cell to which the airborne base station provides radio coverage, based on the received measurements.
However, Peitzer in the same field of endeavor teaches updating a neighbor relation table, NRT, for a first cell to which the airborne base station provides radio coverage, based on the received measurements (par 0004, 0048-0051).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use neighbor relation table as taught by Peitzer to modify the system and method of Salkini in order to configure their antennas to point at the base station or at one of the neighboring base stations, such as based on relative signal strengths of signals from the different base stations and/or geographic information (e.g., relative positions, obstacles, weather, etc.  (See par 0004) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 






Regarding claims 6 and 24:
Salkini discloses all of the subject matter as described above except for specifically teaching making a handover decision based on the received measurements.
However, Peitzer in the same field of endeavor teaches making a handover decision based on the received measurements (par 0066-0068).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use handover methodology as taught by Peitzer to modify the handover methodology of Salkini in order to perform transition communications of the UAV from a serving base station to another base station (see par 0066) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 17:
Salkini discloses all of the subject matter as described above except for specifically teaching wherein the altitude information is received in a MasterInformationBlock, MIB message.
However, Peitzer in the same field of endeavor teaches wherein the altitude information is received in a MasterInformationBlock, MIB message (par 0022).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use Master Information Block (MIB) as taught by Peitzer to modify the system of Salkini in order to provide transmission of messages between base station and mobile devices (see par 0022) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 18:
Salkini discloses all of the subject matter as described above except for specifically teaching wherein the altitude information is received in a SysteminformationBlock, SIB, message.
However, Peitzer in the same field of endeavor teaches wherein the altitude information is received in a SysteminformationBlock, SIB, message (par 0022).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use System information Block (SIB) as taught by Peitzer to modify the system of Salkini in order to provide transmission of messages between base station and mobile devices (see par 0022) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631